IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTONIO JONES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2393

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 4, 2017.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Antonio Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Sharon Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.